 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   MELISSA FULLER,                        )   Case No. SA CV 17-0492-AB (DFM)
                                            )
12                      Plaintiff,          )
                                            )   ORDER ACCEPTING FINAL
13                 v.                       )
                                            )   REPORT AND
14   NANCY A. BERRYHILL, Deputy             )   RECOMMENDATION OF
                                            )   UNITED STATES MAGISTRATE
     Commissioner of Operations,            )
15                                          )   JUDGE
     performing duties and functions not
                                            )
16   reserved to the Commissioner of        )
     Social Security,                       )
17                                          )
                                            )
18                      Defendant.          )
                                            )
19                                          )
20
21         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Joint

22   Stipulation, the other records on file herein, and the Final Report and

23   Recommendation of the United States Magistrate Judge. Further, the Court

24   has engaged in a de novo review of those portions of the Report and

25   Recommendation to which objections have been made. The Court accepts the

26   report, findings, and recommendations of the Magistrate Judge.

27   ///

28   ///
 1        IT IS THEREFORE ORDERED that Judgment be entered affirming
 2   the decision of the Commissioner denying benefits.
 3
 4
 5   Dated: 3/4/2019
 6                                             ______________________________
                                               ANDRÉ BIROTTE JR.
 7
                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           2
